    Case 20-30149        Doc 135        Filed 02/26/20 Entered 02/26/20 13:21:44                      Desc Main
                                         Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION


In re:                                                      Chapter 11

SD-CHARLOTTE, LLC, et al.,1                                 Case No. 20-30149-LTB

                                    Debtors.                Jointly Administered

STIPULATION TO EXTEND THE TIME FOR ITRIA VENTURES LLC TO RESPOND
  TO MOTION OF THE DEBTORS PURSUANT TO SECTIONS 105, 361, 362, 363(c),
 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) AND 364(e) AND 507 OF THE BANKRUPTCY
    CODE AND BANKRUPTCY RULES 2002, 4001 AND 9014: (I) AUTHORIZING
     DEBTORS TO OBTAIN POSTPETITION FINANCING; (II) AUTHORIZING
      DEBTORS TO USE CASH COLLATERAL; (III) GRANTING ADEQUATE
PROTECTION TO PREPETITION SECURED LENDER; (IV) SCHEDULING A FINAL
  HEARING UNDER BANKRUPTCY RULES 4001(b) AND (c); AND (V) GRANTING
                                     RELATED RELIEF

         This Stipulation is entered by and among SD-Charlotte, LLC, et al., the debtors and

debtors in possession (the “Debtors”) in these above referenced cases, Itria Ventures LLC

(“Itria”), SRI Holding Company (the “DIP Lender”), and Bridge Funding Group, Inc., as the

prepetition secured lender (“Bridge Funding”), by and through their respective counsel of record.

The Debtors, Itria, and Bridge Funding shall be referred to herein as the “Parties.”

                                                   RECITALS

         A.       The Debtors filed chapter 11 petitions on February 7, 2020.

         B.       On February 7, 2020, the Debtors filed the Motion of the Debtors Pursuant to

Sections 105, 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and 507 of

the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 9014: (I) Authorizing Debtors to

Obtain Postpetition Financing; (II) Authorizing Debtors to Use Cash Collateral; (III) Granting

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294); and
Southern Deli Holdings, LLC (9425).
 Case 20-30149         Doc 135       Filed 02/26/20 Entered 02/26/20 13:21:44       Desc Main
                                      Document     Page 2 of 5



Adequate Protection to Prepetition Secured Lender; (IV) Scheduling a Final Hearing Under

Bankruptcy Rules 4001(b) and (c); and (V) Granting Related Relief [Docket No. 18] (the “DIP

Financing Motion”) with the U.S. Bankruptcy Court for the Western District of North Carolina

(the “Court”).

       C.        On February 10, 2020, the Court held a hearing to consider and act on the DIP

Financing Motion on an interim basis, following which the Court entered its Interim Order

Under Sections 105, 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and

507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 9014: (I) Authorizing

Debtors to Obtain Postpetition Financing; (II) Authorizing Debtors to Use Cash Collateral; (III)

Granting Adequate Protection to Prepetition Lender; (IV) Scheduling a Final Hearing Under

Bankruptcy Rules 4001(b) and (c); and (V) Granting Related Relief [Docket No. 59] (the

“Interim Order”). Pursuant to the Interim Order, objections to entry of a final order on the DIP

Financing Motion are due February 26, 2020 at 4:00 p.m. (prevailing Eastern Time).

       D.        In order to afford the Parties additional time to discuss a potential consensual

resolution of disputes regarding the DIP Financing Motion, the Parties have agreed to extend the

time for Itria to respond thereto.

       NOW, THEREFORE, IT IS STIPULATED by the undersigned Parties as follows:

       1.        Itria shall have until Thursday, February 27, 2020, at 4:00 p.m. eastern time, to

object to the DIP Financing Motion.




                                              2
 Case 20-30149     Doc 135   Filed 02/26/20 Entered 02/26/20 13:21:44     Desc Main
                              Document     Page 3 of 5



Dated: February 26, 2020             MOORE & VAN ALLEN PLLC

                                     /s/ Zachary H. Smith _______________________
                                     Zachary H. Smith (NC Bar 48993)
                                     Hillary B. Crabtree (NC Bar 26500)
                                     James Langdon (NC Bar 23241)
                                     Gabriel Mathless (NC Bar 48857)
                                     Joanne Wu (NC Bar 55044)
                                     100 N. Tryon Street, Suite 4700
                                     Charlotte, NC 28202
                                     Telephone: (704) 331-1000
                                     Facsimile: (704) 339-5968
                                     Email: zacharysmith@mvalaw.com
                                             hillarycrabtree@mvalaw.com
                                             jimlangdon@mvalaw.com
                                             gabemathless@mvalaw.com
                                             joannewu@mvalaw.com

                                     Counsel to the Debtors and Debtors-In-Possession



                                     DLA PIPER LLP (US)

                                     /s/ Daniel M. Simon ________________________
                                     Daniel M. Simon
                                     David E. Avraham
                                     One Atlantic Center
                                     1201 W. Peachtree Street, NE, Suite 2800
                                     Atlanta, GA 30309
                                     Telephone: (404) 736-7800
                                     Facsimile: (404) 682-7800
                                     Email: daniel.simon@dlapiper.com
                                            david.avraham@dlapiper.com

                                     Counsel to SRI Holding Company




                                      3
Case 20-30149   Doc 135   Filed 02/26/20 Entered 02/26/20 13:21:44     Desc Main
                           Document     Page 4 of 5



                                   GRIER WRIGHT MARTINEZ, PA

                                   /s/ A. Cotten Wright
                                   A. Cotten Wright (N.C. Bar No. 28162)
                                   521 E Morehead Street, Suite 440
                                   Charlotte, North Carolina 28202
                                   704.375.3720 Telephone
                                   704.332.0215 Fax
                                   cwright@grierlaw.com
                                   - and -

                                   Jennifer L. Silvestro, admitted pro hac vice
                                   (N.Y. Bar No. 2980860)
                                   Todd M. Gardella, admitted pro hac vice
                                   (N.Y. Bar No. 4461877)
                                   LAZER, APTHEKER, ROSELLA & YEDID, P.C.
                                   Melville Law Center
                                   225 Old Country Road
                                   Melville, NY 11747
                                   Telephone: (631) 761-0856
                                   Facsimile: (631) 761-0735
                                   Email: silvestro@larypc.com
                                          gardella@larypc.com

                                   Counsel to Bridge Funding Group, Inc.


                                   BURR & FORMAN LLP

                                   /s/ Mignon A. Lunsford
                                   Mignon A. Lunsford
                                   N.C. Bar No. 46220
                                   BURR & FORMAN LLP
                                   421 Fayetteville Street
                                   Suite 1100, Office 1140
                                   Raleigh, North Carolina 27601
                                   Telephone: (919) 334-4709
                                   Facsimile: (919-573-0771
                                   Email: mlunsford@burr.com
                                   - and -




                                   4
Case 20-30149   Doc 135   Filed 02/26/20 Entered 02/26/20 13:21:44       Desc Main
                           Document     Page 5 of 5



                                   Adam L. Shiff, Esq., admitted pro hac vice
                                   (N.Y. Bar No. 2534972)
                                   Shai Schmidt, admitted pro hac vice
                                   (N.Y. Bar No. 4787164)
                                   KASOWITZ BENSON TORRES LLP
                                   1633 Broadway
                                   New York, New York 10019
                                   Telephone: (212) 506-1700
                                   Facsimile: (212) 506-1800
                                   E-mail: ashiff@kasowitz.com
                                            sshmidt@kasowitz.com


                                   Counsel to Itria Ventures LLC




                                   5
